06/13/2018
                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                  Assigned on Briefs May 1, 2018

    ALEXANDER ALAKA v. SHORT CUT AUTO SALES & REPAIRS, INC.

                      Appeal from the Circuit Court for Davidson County
                        No. 17C933    Hamilton V. Gayden, Jr., Judge


                                   No. M2017-01577-COA-R3-CV


The plaintiff appeals the circuit court’s judgment for damages sustained to his vehicle, a
reduction from the amount awarded in general sessions court. We vacate the final order
and remand for entry of an order that sets forth sufficient findings of fact and conclusions
of law in support of the circuit court’s decision.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Vacated; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which FRANK G.
CLEMENT, JR., P.J., M.S. and BRANDON O. GIBSON, J., joined.

Alexander Alaka, Nashville, Tennessee, Pro Se.

Short Cut Auto Sales & Repairs, Inc., Nashville, Tennessee, Pro Se.

                                    MEMORANDUM OPINION1

       Alexander Alaka (“Plaintiff”) initially filed this action in General Sessions Court
for Davidson County against Short Cut Auto Sales & Repairs, Inc. (“Defendant”) for
recovery of his 2006 Chevy Uplander and a judgment in the amount of $5,000. By
default judgment, entered on April 5, 2017, the General Sessions Court entered judgment


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides as follows:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
against Defendant in the amount of $5,000 and also awarded possession of the vehicle to
Plaintiff.

       Defendant promptly appealed to the Circuit Court for Davidson County, which
entered judgment against Defendant in the amount of $250 based upon the case file and
the testimony of the parties. Plaintiff filed a timely appeal. He later filed a proposed
statement of the evidence pursuant to Rule 24(c) of the Tennessee Rules of Appellate
Procedure. The Circuit Court denied the proposed statement, finding that the statement
did not convey an accurate and complete account of the final hearing.

          The judgment appealed from, in its entirety, is as follows:

          This cause came to be heard on Tuesday, July 11, 2017[,] on the non-jury
          docket before the Honorable Hamilton Gayden, Judge of the First Circuit
          Court.

          After reviewing the file and testimony of the parties, the Court finds that
          [Defendant] pay [Plaintiff] $250.

          The court costs are taxed to [Defendant].2

        On appeal, Plaintiff argues that the Circuit Court’s judgment of $250 was without
evidentiary support. He asks this court to reinstate the original $5,000 judgment.3 There
are no citations to the record or any relevant legal authority in the argument section of
Plaintiff’s brief. This court is “under no duty to blindly search the record to find . . .
evidence,” nor can Plaintiff shift this burden to us. See Pearman v. Pearman, 781
S.W.2d 585, 588 (Tenn. Ct. App. 1989). However, the Tennessee Rules of Civil
Procedure also task the trial court with drafting an order with findings of fact and
conclusions of law that this court may review upon appeal. See Tenn. R. Civ. P. 52.01
(“In all actions tried upon the facts without a jury, the court shall find the facts specially
and shall state separately its conclusions of law and direct the entry of the appropriate
judgment.”).

      Here, the trial court failed to find the facts specially and state separately its
conclusions of law before directing entry of the appropriate judgment. In the absence of

2
 During the pendency of this appeal, Plaintiff filed a motion to submit late evidence and documentation
not considered by the trial court in support of his claims. We denied the motion based upon this court’s
appellate only jurisdiction. See Tenn. Code Ann. § 16-4-108(a)(1) (“The jurisdiction of the court of
appeals is appellate only.”).
3
    Defendant did not file a responsive brief.
                                                 -2-
specific findings of fact and conclusions of law, an appellate court will generally either
(1) remand the action with direction to the trial court to issue the appropriate findings and
conclusions or (2) conduct a de novo review to determine where the preponderance of the
evidence lies. Lovelace v. Copley, 418 S.W.3d 1, 35-36 (Tenn. 2013) (citations omitted).
Conducting a de novo review is not feasible here given the absence of a transcript or
approved statement of the evidence.

       With the above considerations in mind, we must vacate the final order and remand
for entry of an order that sets forth sufficient findings of fact and conclusions of law in
support of the court’s decision. Costs of the appeal are taxed one-half to the appellant,
Alexander Alaka, and one-half to the appellee, Short Cut Auto Sales & Repairs, Inc.


                                                  _________________________________
                                                  JOHN W. McCLARTY, JUDGE




                                            -3-